EXHIBIT 4 JOINT FILING AGREEMENT Pursuant to Rule 13d-1(k)(1) under the Securities Exchange Act of 1934, as amended, the undersigned hereby agree that the Schedule 13D to which this Joint Filing Agreement is being filed as an exhibit shall be a joint statement filed on behalf of each of the undersigned. Date: January 17, 2011 /s/ Bernard A. Brown Bernard A. Brown Date: January 17, 2011 /s/ Shirley G. Brown Shirley G. Brown Date: January 17, 2011 Vineland Construction Company By: /s/ Bernard A. Brown Its: President Date: January 17, 2011 The Brown Foundation By: /s/ Bernard A. Brown Its: Manager / Trustee Date: January 17, 2011 National Distribution Centers of Delaware, Inc. By: /s/ Bernard A. Brown Its: Vice President
